UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 18, 2017 SUNSET ISLAND GROUP (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 333-214643 47-3278534 (Commission File No.) (IRS Employer Identification No.) #A418SAN CLEMENTE, CA 92672 (Address of principal executive offices) (zip code) (424) 239-6230 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01.Other Events On August 19, 2017, the Company sent the attached Cancellation Resolution to our transfer agent to cancel 46,000,000 shares of common stock. The outstanding after the cancelation will be approximately 4 million shares. The Company will complete the cancelation as soon as possible and complete the transfer of the officer’s common stock to preferred stock. Item9.01.Financial Statements and Exhibits. Exhibit 99.1 – Cancellation Resolution 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunset Island Group Dated: August 21, 2017 By: /s/ Valerie Baugher Name: Valerie Baugher Title: President 3
